DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bene (US 20080161741 A1) in view of Perera (US 20090220612) and Rizk (US 20150182670 A1)
Regarding claim 1, Bene discloses a shunt which is a tubular member made of bioactive material (fig. 37A, paragraph 0073, “The ceramic is a bioinert, bioactive, and/or biocompatible material”) the shunt including an insertion end and a first end (fig. 37A, the bottom would be the end inserted into the eye)
Wherein gaps in the bioactive ceramic are served as at least one storage for storing medicines (paragraph 0077, “Specifically, the above embodiments can include drugs in the porous body materials which dissolve over time and are released into the eye”, NOTE: the pores in the body material are equivalent to gaps which serve as storage for storing medicines),
An axial channel 375 disposed through the shunt (fig. 37A, paragraph 0078, “In yet another embodiment of the porous bodies or filters in the above devices, a hollow or capillary action micro-device can be provided… porous fiber 373 surrounded by a plastic cylinder 375 within the channel of the implant or shunt”), and
A hollow fiber strand, the fiber strand disposed through the axial channel, wherein the fiber serves as a further storage for storing medicines (paragraph 0077, “can include drugs in the porous filter”, paragraph 0080, “hollow fiber filter 373”, NOTE: therefore, drugs are included in the follow fiber filter 373)
But fails to teach a plurality of hollow fiber strands forming a fiber bundle, the fiber bundle disposed through the axial channel, wherein gaps among the fiber bundle serve as a further storage for storing medicines, 
However, Perera teaches that the use of hollow fiber bundles (paragraph 0013, “5, 10, 20 or more fibers are bundled together, paragraph 0014, “the hollow fibers may contain the same or different drugs in the same or different concentrations), wherein gaps among the fiber bundle serve as storage for storing medicines is well known in the art of drug delivery devices (paragraph 0014, “the hollow fibres may contain the same or different drugs in the same or different concentrations within the layer or layers of the fiber and in the hollow or lumen of each fibre” NOTE: the hollow or lumen of the fibres in the fibre bundle serves as the gaps among the fibre bundle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Bene to include a hollow fiber bundle disposed through the axial channel, wherein gaps among the fiber bundle serve as a further storage for storing medicines, as taught and suggested by Perera, for the purpose of providing a suitable structure that can have different chemical formulations or have the same chemical formulation in differing concentrations within the layers of each fiber (see Perera, paragraph 0008)
Bene discloses wherein the ceramic used can be hydroxyapatite (see Bene, paragraph 0073, “The ceramic is a bioinert, bioactive, and/or biocompatible material such as alumina or hydroxyapatite”) but fails to disclose the shunt is made of bioactiveglass. However, Rizk teaches wherein bioceramics such as hydroxyapatite were equivalent to bio-active glass for resorbable material (see Rizk, paragraph 0045, “Useful ceramics include bioceramics preferably resorbable bioceramics. Examples of resorbable bioceramics that can be incorporated into the constructs (to be laminated) include hydroxyapatite … bio-active glasses may also be used. Bioactive glasses include bioactive glasses composed of SiO2”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shunt disclosed in Bene such that it made of bioactive glass, as taught by Rizk, for the purpose of providing a suitable material that can be accepted into the body of a patient, since Rizk discloses that both bioceramics and bio-active glasses were suitable materials for degradable implants (see Rizk, paragraph 0045), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Regarding claim 6, Bene discloses wherein the shunt further comprises an axial hollow fiber strand (fig. 37A, hollow porous fiber 373, paragraph 0079), wherein the fiber strand is configured so that high pressure fluid at a first end of the shunt flows to low pressure at an opposite second end of the shunt via a micro capillary effect (paragraph 0079, “the hollow or capillary action micro-device 370”, paragraph 0025, “capillary filter”, paragraph 0080, “hollow fiber filter 373” NOTE: fluid typically flows from high pressure to low pressure, so the fiber strand would likewise be configured to have high pressure fluid flow to a low pressure point at an opposite end), but fails to teach a plurality of axial hollow fiber strands 
However, Bene already teaches that the filter can be used for medicine storage ((paragraph 0077, “can include drugs in the porous filter”, paragraph 0080, “hollow fiber filter 373”, NOTE: therefore, drugs are included in the follow fiber filter 373), and Perera teaches the use of a plurality of hollow fiber strands for medicine storage is well known in the art (paragraph 0013, “5, 10, 20 or more fibers are bundled together, paragraph 0014, “the hollow fibers may contain the same or different drugs in the same or different concentrations)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed in Bene to include a plurality of axial fiber strands, as taught be Pererara, , for the purpose of providing a suitable structure that can have different chemical formulations or have the same chemical formulation in differing concentrations within the layers of each fiber (see Perera, paragraph 0008), and since
However, Bene further discloses that the device can have at least one hollow, porous fiber 373 (paragraph 0079), thereby suggesting that the device can have multiple hollow porous fibers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hollow porous fiber disclosed in Bene to be a fiber bundle for the purpose of providing a larger filtering area for the device (paragraph 0079), and since it has been held that a mere duplication of parts would be of routine skill in the art.
Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bene in view of Rizk
Regarding claim 4, Bene discloses a bioactive material medicine carrier and shunt, comprising:
a shunt (fig. 37A, the shunt is capable of being within the capillary of a patient) made of bioactive ceramic (paragraph 0073, “The ceramic is a bioinert, bioactive, and/or biocompatible material”, paragraph 0078, fig. 37A is described as another embodiment of the porous body recited in paragraph 0073 regarding the embodiment disclosed in fig. 36), an axial channel 375 (fig. 37A, paragraph 0078, “In yet another embodiment of the porous bodies or filters in the above devices, a hollow or capillary action micro-device can be provided… porous fiber 373 surrounded by a plastic cylinder 375 within the channel of the implant or shunt”), and an insertion end at a first end (fig. 37A, bottom end would be the end inserted into the eye)
wherein gaps in the bioactive ceramic serve as a plurality of medicine storages for storing medicines (paragraph 0077, “Specifically, the above embodiments can include drugs in the porous filter or body materials which dissolve over time and are released into the eye.”, i.e., the pores of the material are used as medicine storages).
but fails to teach wherein the insertion end is tapered.
However, an embodiment of Bene disclosed in fig. 30 teaches a shunt 310 with a tapered insertion end (fig. 30, flanges 317 at distal end of device).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed in fig. 37A with a tapered insertion end, as taught in fig. 30, for the purpose of providing a suitable means of anchoring the device in the cornea or sclera (paragraph 0059).
Bene fails to teach wherein the shunt includes at least one indentation disposed on an outer surface of the shunt. However, the embodiment disclosed in fig. 36 teaches a series of threads 369 comprising at least one indentation disposed on an outer surface of the shunt (fig. 36, threads 369, see paragraph 0074). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the surface of the shunt disclosed in fig. 37A by adding the engagement threads of fig. 36 for the purpose of providing a suitable means for the device to be held in the tissue (paragraph 0074).
Bene fails to teach wherein the shunt is made of bioactiveglass. However, Bene already discloses wherein the ceramic used can be hydroxyapatite (see Bene, paragraph 0073, “The ceramic is a bioinert, bioactive, and/or biocompatible material such as alumina or hydroxyapatite”) , and Rizk teaches wherein bioceramics such as hydroxyapatite were equivalent to bio-active glass for resorbable material (see Rizk, paragraph 0045, “Useful ceramics include bioceramics preferably resorbable bioceramics. Examples of resorbable bioceramics that can be incorporated into the constructs (to be laminated) include hydroxyapatite … bio-active glasses may also be used. Bioactive glasses include bioactive glasses composed of SiO2”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shunt disclosed in Bene such that it made of bioactive glass, as taught by Rizk, for the purpose of providing a suitable material that can be accepted into the body of a patient, since Rizk discloses that both bioceramics and bio-active glasses were suitable materials for degradable implants (see Rizk, paragraph 0045), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Regarding claim 5, Bene’s embodiment of fig. 36 discloses wherein the indentation disposed on the outer surface of the shunt comprises a plurality of groove shaped direction check members on an intermediate portion of an outer surface (paragraph 0074, “Yet another engagement technique can use a number of protrusions, such as detents, indentations or tabs for fixation in the tissue”, see annotated fig 36 below).

    PNG
    media_image1.png
    526
    478
    media_image1.png
    Greyscale

Regarding claim 10, Bene discloses wherein the shunt is shaped as a bullet (fig. 37A, the shunt has a generally bullet-like shape).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bene in view of Rizk, and in further view of Haffner (US 20150342875 A1).
Regarding claim 7, Bene, as modified by Rizk, disclose substantially the device disclosed in claim 4, but fails to teach wherein 8the medicine storages are arranged in a predetermined order or have different thicknesses.
However, Haffner teaches a shunt (abstract) wherein the apertures of drug release are arranged in a predetermined order (paragraph 0053, “the at least one region of drug release comprises a plurality of apertures through the outer shell and positioned randomly or in a patterned array…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medicine storages disclosed in Bene by arranging them in a predetermined order, as suggested by Haffner, for the purpose of providing a suitable means of strategically providing medicine in a differential pattern depending on the target tissue to be treated (see paragraph 0206).
Regarding claim 9, Bene, as modified by Rizk, discloses wherein the bioactive silicate is adapted to degrade (see Rizk, paragraph 0045, “Useful ceramics include bioceramics preferably resorbable bioceramics… Bio-active glasses can also be used”), but is silent wherein the bioactive silicate is adapted to degrade, from inside to outside or outside to inside, in 24 hours, one month, six months or one to three years.
However, Haffner teaches that changing the thickness of the degradable material would change how long it takes for the material to degrade, and that a thickness of material can result in drug elution for a period of time from 12 to 24 months (see Haffner, paragraph 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the thickness of the bioactive silicate disclosed in Bene, as modified by Rizk, to have the material degrade in a year, as suggested by Haffner, for the purpose of providing a suitable means of continuously supplying medication without having to continuously refill the device
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bene in view of Rizk and Haffner, and in further view of Hingston (US 20110045055 A1)
Regarding claim 8, Bene, as modified by Rizk and Haffner, discloses substantially the device disclosed in claim 4, but fails to teach wherein each of the medicine storages includes at least one outer space, at least one inner space, and a plurality of dividing members each disposed between any two adjacent ones of the outer space and the inner space; and wherein the dividing members have the same or different thicknesses so as to take advantage of different biodegrading speeds to control time and amount of medicine being discharged.
However, the embodiment of Haffner disclosed in 18P shows a shunt embodiment with a medical storage area having one outer space (fig. 18P, space holding drug 62a), one inner space (fig. 18P, space holding drug 62b) and a dividing member 60 between the outer and inner space (fig. 18P, coating 60 between drug 62a and 62b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medical storage spaces disclosed in modified Bene by having an outer and inner space within the medicine storage spaces, as taught in embodiment 18P, for the purpose of providing a suitable means of separating different drugs or different concentrations of the same drug (see Haffner, paragraph 0153).
Bene, as modified by Rizk and Haffner, fails to teach dividing members between two adjacent sets of an outer space and any two adjacent ones of an inner space, and is silent to wherein the dividing members have the same thickness.
However, Hingston teaches a stent (abstract) with dividing members between two medicine storages (claim 1, “a plurality of therapeutic-agent-containing regions comprising a therapeutic agent disposed over said substrate and spaced laterally relative to one another, and an inorganic biodisintegrable temporary barrier lair disposed over said substrate and said therapeutic region”, see annotated fig. 1 below).

    PNG
    media_image2.png
    297
    629
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medicine storages disclosed in Bene in view of Haffner, to have dividing members between two adjacent medicine storages (and therefore between two adjacent sets of an outer space and any two adjacent ones of an inner space of Haffner), as taught by Hingston, for the purpose of providing a suitable means of dividing the medicine and preventing a bolus dose at a specific target region.
Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s argument , “Applicant respectfully submits that neither Bene nor Rizk teach or suggest at least the claim limitation recited in amended Claim 1 of an axial channel disposed through the shunt, and a plurality of hollow fiber strands forming a fiber bundle, the fiber bundle disposed through the axial channel, wherein gaps among the fiber bundle serve as a further storage for storing medicines.”, the applicant’s argument is rendered moot because the new ground of rejection relies on new references to teach matter specifically challenged in the argument.
In response to the applicant’s argument “Haffner, 18P, “coating 60” fails to teach or suggest the noted claim limitation. In addition, Applicant submits that there is no teaching or suggestion in any of the cited references to “modify the medical storage spaces disclosed in modified Bene by having an inner and outer space within the medicine storage spaces… for the purpose of providing a suitable means of separating different drugs or different concentrations of the same drug”, it is noted that Applicant is simply attacking Haffner in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of Haffner and Hingston. Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
In this case, Haffner already teaches wherein each of the medicine storages includes at least one outer space, and at least one inner space, and Hingston is cited only to teach specifically a plurality of dividing members each disposed between two adjacent storage spaces (and therefore between any two adjacent ones of the outer space and any two adjacent ones of the inner space as taught by Haffner). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medicine storages disclosed in Bene in view of Haffner, to have dividing members between two adjacent medicine storages (and therefore between two adjacent sets of an outer space and any two adjacent ones of an inner space of Haffner), as taught by Hingston, for the purpose of providing a suitable means of dividing the medicine and preventing a bolus dose at a specific target region
In response to the applicant’s argument “Hingston teaches a stent (abstract) with dividing members…. See annotated fig. 1 below”. However, the Action did not include such annotated fig. 1 of Hingston”, the examiner clarified the statement by including the annotated fig. 1 of Hingston (see above) as described in the analysis of claim 8 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /QUANG D THANH/ Primary Examiner, Art Unit 3785